15‐2081
Process America v. Cynergy Holdings



                             UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT
                                                                     

                                         August Term, 2015

                        (Argued: June 6, 2016    Decided: October 5, 2016)

                                       Docket No. 15‐2081‐cv
                                                                          

                                      PROCESS AMERICA, INC.,*

                                                                Plaintiff‐Counter‐Defendant‐Appellant,

                                                   — v. — 

                                      CYNERGY HOLDINGS, LLC,

                                                                Defendant‐Counter‐Claimant‐Appellee.

                                                                            

B e f o r e:

               SACK and LYNCH, Circuit Judges, and MURTHA, District Judge.**

                                        __________________




*
     The Clerk of Court is directed to amend the caption of the case.
**
  Judge J. Garvan Murtha, of the United States District Court for the District of
Vermont, sitting by designation.
       Plaintiff‐Counter‐Defendant‐Appellant Process America, Inc. (“Process
America”) appeals from the judgment of the United States District Court for the
Eastern District of New York (Brian Cogan, Judge) awarding damages following a
bench trial limited to the issue of Defendant‐Counter‐Claimant‐Appellee
Cynergy Holdings, LLC’s (“Cynergy”) damages on its counterclaims, and from a
series of interim rulings prior to the trial. Process America sued Cynergy for
breach of contract. Cynergy counterclaimed, alleging, inter alia, that Process
America improperly solicited its customers.

        Following cross‐motions for summary judgment, the district court held
that Process America breached the parties’ contract by soliciting Cynergy’s
customers following termination of the contract and that Cynergy’s own breaches
of contract did not vitiate Process America’s obligation not to solicit customers. In
limine, the district court additionally concluded that a contractual damages cap
limited Cynergy’s liability to approximately $300,000. After conducting a bench
trial, the court found that Process America was responsible for the increased rate
at which customers canceled their contracts with Cynergy and awarded Cynergy
over $8.8 million in damages, offset only by the approximately $300,000 awarded
to Process America. 
  
      We AFFIRM the district court’s holdings with respect to liability. We
conclude, however, that the method of calculating damages gave Cynergy more
than the expected value of the contract because it did not account for saved costs,
and accordingly VACATE and REMAND for calculation of damages in
conformity with this opinion.  

      AFFIRMED IN PART, VACATED IN PART, AND REMANDED.
                                                           

                   MITCHELL  C.  SHAPIRO,  Carter  Ledyard  &  Milburn  LLP,  New
                   York, New York, for Plaintiff‐Counter‐Defendant‐Appellant Process
                   America, Inc.

                   MICHAEL C. MARSH (Jennifer C. Glasser, Katherine E. Giddings,
                   and Diane G. DeWolf, on the brief), Akerman LLP, Miami, Florida
                   and Tallahassee, Florida, for Defendant‐Counter‐Claimant‐Appellee
                   Cynergy Holdings, LLC.
                                                              

                                         2
GERARD E. LYNCH, Circuit Judge:

      This case arises from the termination of a commercial relationship between

Plaintiff‐Counter‐Defendant‐Appellant Process America, Inc. (“Process

America”) and Defendant‐Counter‐Claimant‐Appellee Cynergy Holdings, LLC

(“Cynergy”). Process America is an Independent Sales Organization (“ISO”) that,

prior to the termination of their relationship, solicited and referred merchants to

Cynergy, a bankcard processor. Following the termination of the relationship

between Process America and Cynergy, Process America sued Cynergy for

breach of contract. Cynergy counterclaimed, contending, among other things,

that Process America improperly solicited Cynergy’s clients. Following a series of

interim decisions and a bench trial limited to the issue of damages on Cynergy’s

counterclaims, the district court held that although both parties had breached the

contract, Cynergy’s liability was capped by the contract. The district court

awarded Cynergy a net total of $8,521,182 in damages. Process America appeals. 

                                  BACKGROUND

I.    Merchant Services Generally

      The parties are involved in the “merchant services” industry, which

provides credit and debit card transaction processing services to merchants. The

                                         3
basic mechanics of the process by which bankcard transactions are conducted

may be summarized as follows:

             [T]he customer presents a credit card to pay for goods
             or services to the merchant; the merchant relays the
             transaction information to the acquiring bank; the
             acquiring bank processes the information and relays it
             to the network [e.g., Visa or MasterCard]; the network
             relays the information to the issuing bank; if the issuing
             bank approves the transaction, that approval is relayed
             to the acquiring bank, which then relays it to the
             merchant. If the transaction is approved, the merchant
             receives the purchase price minus two fees: the
             “interchange fee” that the issuing bank charged the
             acquiring bank and the “merchant discount fee” that the
             acquiring bank charged the merchant.

In re Payment Card Interchange Fee & Merch. Disc. Antitrust Litig., 827 F.3d 223, 228

(2d Cir. 2016). 

      Acquiring banks – which are also known as “sponsor banks” – are

financial institutions that are members of the Visa or MasterCard network.

Generally, the acquiring banks delegate merchant solicitation, processing,

underwriting, and customer service obligations to “Processors,” who manage

card transaction processing, ISO recruitment, merchant customer services,

liability for merchant losses, and fraud monitoring, and to ISOs, who solicit

merchants to offer them the services of an acquiring bank and access to a


                                          4
Processor. An ISO’s primary role is to solicit new merchants and then provide

first‐line customer support. ISOs are paid a portion of the discount fee paid by

merchants to the acquiring bank. 

II.   The Relationship between Cynergy and Process America 

      Cynergy provides back‐end processing services for credit and debit card

transactions through its relationship with its acquiring bank, Harris Bank

N.A./Moneris (“Moneris”). After receiving funds from the issuing bank, Moneris

receives, and holds, merchant funds for one to three days before remitting any

portion to the merchant. Cynergy calculates the money due to merchants through

its proprietary platform called VIMAS. 

      In 2004, Process America signed a standard ISO agreement (the “ISO

Agreement”) with Cynergy’s predecessor, Cynergy Data (hereinafter “Old

Cynergy”).1 Pursuant to the ISO Agrement, Process America sold Cynergy’s

bankcard processing services to merchants and received as compensation a

portion of the discount fee charged to merchants, known as “residuals.”  




1
  Old Cynergy filed for bankruptcy in 2009. Cynergy Holdings, LLC – referred to
in this opinion merely as “Cynergy” – acquired the rights and obligations arising
under the ISO Agreement from Old Cynergy.

                                          5
      As relevant to this appeal, the ISO Agreement states that Cynergy “owns”

the merchant agreements solicited by Process America, but that, upon satisfaction

of certain benchmarks, ownership of those agreements will “vest” in Process

America. J.A. 202. That contract provision also describes the mechanism by

which Process America may transfer the merchant accounts to a third‐party

processor. Additionally, the contract contains a non‐solicitation clause that bars

Process America from soliciting any merchant with whom Cynergy has a

contract for a period of five years following the termination of the ISO

Agreement and also contains a damages cap limiting Cynergy’s liability. The

contract further provides that Cynergy must continue to make residual payments

to Process America unless Cynergy terminated the contract “due to a material

breach” by Process America. J.A. 210.     

      The ISO Agreement also incorporates by reference the rules created and

enforced by the credit card networks, Visa and MasterCard (the “Rules”). The

Rules prohibit ISOs like Process America from directly accessing or holding

merchant funds, which must instead be held by acquiring banks. 

      Under the terms of the ISO Agreement, Process America is fully liable for

merchant chargebacks, which are consumer reversals of transactions, typically


                                             6
due to fraud. In order to reduce chargeback losses, Process America developed

the “Chargeback Reduction Incentive Program,” known as “CRIP.” Process

America characterizes CRIP as a rewards program funded by Process America’s

own residuals wherein merchants who followed a list of “best practices” were

rebated a portion of their fees. Cynergy, by contrast, characterizes CRIP as a

merchant reserve in which, in clear contravention of the Rules, Process America

retained funds owned by merchants to offset the cost of chargebacks.

III.     Termination of the Relationship 

         In January 2011, Moneris sent Cynergy a letter stating, in relevant part,

that: 

               [O]ne of Cynergy’s ISOs, Process America, appears to be
               retaining funds from Merchants as security against
               merchant liabilities. Because this would clearly fall
               within the definition of Merchant Reserves in Cynergy’s
               attestations and make those attestations inaccurate, we
               wanted to formally register our concerns regarding
               Process America’s practices and demand that the
               following actions be taken immediately . . . 

               1. Terminate Process America as an ISO. . . . 

               Until these steps have been taken, Moneris considers
               Cynergy to be in breach of its obligations . . . . 




                                            7
J.A. 1350. In response, Cynergy informed Moneris that it was taking steps to

identify merchant funds held by Process America, but would “not immediately

terminate Process America’s processing agreement,” and would instead not

renew the agreement upon its expiration in May 2011. J.A. 1355. Moneris

responded that, “[i]f the funds in this reserve have been returned in full as you

indicate below, then it would appear that that particular breach has now been

cured,” J.A. 1352, but also requested a full audit of Process America’s accounts. 

      Shortly after receiving the letter from Moneris, Cynergy ceased making

residual payments to Process America. Approximately one month later, Cynergy

sent Process America a letter stating in part: 

             We hereby notify you that we find you in material
             breach of the [ISO] Agreement. Among other
             provisions, we find that you have breached your
             representations and warranties under Sections 4.1 F (No
             Violation) and 4.1 G (Compliance). These breaches stem
             from your withholding and maintaining merchant
             funds in reserve in violation of the Rules. Naming a
             reserve an insurance program merely obfuscates the
             facts but does not lessen the violation or the breach.
             Further, we find that you are in material default
             pursuant to Sections 6.3 C (False Representation), 6.3 D
             (Breach) and 6.3 E (Goodwill) also in relation to your
             withholding and maintaining merchant funds as a
             reserve. As a result of the Section 6.3 C and 6.3 E events,
             we hereby terminate the Agreement immediately and
             intend to fully enforce ramifications upon termination. 

                                          8
             Despite the Events of Default that we believe to be
             irrefutable, pursuant to Section 6.2 B of the Agreement
             by providing notice ninety days prior to the renewal
             date, either party may choose not to renew the
             Agreement and as such we hereby provide notice of
             non‐renewal. To be clear, this notice is not relief from
             your Events of Default but clear notice that we shall
             ensure your contract will not continue. 

             This letter is provided in accordance with the notice
             provisions of Section 7.2 of the Agreement. 

J.A. 2619‐20. Process America then contracted with approximately 25% of the

merchants in its portfolio of merchant agreements (the “Portfolio”) on behalf of

another processor and subsequently sold that portion of the Portfolio for

approximately $2 million. In attempting to get merchants to change processors,

Process America referenced Old Cynergy’s earlier bankruptcy and, in some

instances, suggested that funds held in the merchant’s account could be at risk.

Following the period in which Process America sought to induce merchants to

switch processors, a number of merchants canceled their contracts with Cynergy.

In total, the rate of post‐termination attrition was 79%. The attrition rate for the

six‐month period preceding termination was 16%.




                                          9
IV.   Procedural History

      Process America sued Cynergy, alleging breach of contract and other

causes of action. Cynergy counterclaimed, alleging, inter alia, that Process

America had breached the contract by soliciting merchants and selling the

Portfolio and, in the process of soliciting merchants, had also defamed Cynergy.

Following cross‐motions for summary judgment, the district court held that

under the terms of the ISO Agreement, which the parties stipulated were

unambiguous, Cynergy, not Process America, owned the Portfolio at the time of

Process America’s solicitation, and entered summary judgment in Cynergy’s

favor. The court also determined that there was a material issue of fact as to

whether CRIP was a merchant reserve in violation of the Rules, but that if it was,

it would be a material breach of the ISO Agreement.

      Both parties moved for reconsideration. The district court declined to

disturb its holding with respect to the issue of who owned the Portfolio. With

respect to CRIP, however, the district court concluded that the prior denial of

summary judgment had been premature; held that, in light of the contracts used

by Process America to enroll merchants in CRIP, CRIP was a merchant reserve in

violation of the Rules; and entered judgment in favor of Cynergy. The district


                                         10
court nevertheless concluded that, despite the material breach, Cynergy was not

entitled to withhold residuals under the terms of the contract without giving

Process America notice and an opportunity to cure. The district court therefore

entered summary judgment in favor of Process America with respect to its breach

of contract claim based on the improper withholding of residuals, but dismissed

all of its remaining claims. In the same opinion, the district court further held that

Cynergy was entitled to summary judgment on its counterclaim based on breach

of the non‐solicitation clause in the agreement and its defamation counterclaim.

      In a separate opinion, following a motion in limine, the district court held

that the damages cap in the contract limited Process America’s recovery to fees

derived as a result of the ISO Agreement during the last four months of the

Agreement, which the parties stipulated was approximately $300,000. Having

dismissed or granted summary judgment on the issue of liability with respect to

all of the parties’ claims and counterclaims, the district court held a bench trial

limited solely to the issue of Cynergy’s damages. Measuring damages based on

the rate of attrition of merchant accounts in the Portfolio after Process America’s

solicitation, and rejecting Process America’s arguments that the increased

attrition rate could be attributable to something other than solicitation, the


                                          11
district court awarded Cynergy $8.82 million in damages, offset only by the

$300,000 awarded to Process America for Cynergy’s breach of contract. 

      Process America challenges only some of the district court’s rulings.

Process America argues that the district court erred in holding that Cynergy

owned the Portfolio, that CRIP violated the Rules, that Process America’s

statements to merchants constituted per se defamation, that Process America’s

damages were limited to $300,000, and that Cynergy’s damages should not be

offset by the full value of the withheld residuals. Process America also argues

that Cynergy’s withholding of residuals allowed it to treat the contract as void.

Process America further challenges the district court’s finding at trial that

Cynergy met its burden in proving damages. Process America does not appeal

the district court’s dismissal of its other claims. Cynergy did not file a cross‐

appeal, and does not challenge the district court’s conclusion that the

withholding of residuals constituted a breach of the ISO Agreement. 

                                   DISCUSSION

      On appeal, Process America challenges the district court’s interim

decisions concluding that it breached the ISO Agreement and that Cynergy’s

liability for its own breach of contract was limited by the damages cap. Process


                                          12
America also challenges the district court’s post‐trial findings regarding

Cynergy’s damages. We address these issues in turn.2



2
  We do not, however, address the question of whether CRIP constituted a
material breach of the contact. For the purposes of this appeal, whether CRIP
constituted a material breach of the contract is relevant only to the extent that it
would allow Cynergy to withhold residuals; the district court found that it did
not, as Cynergy failed to provide notice and an opportunity to cure. Cynergy
does not challenge that decision on appeal, although it argues that Process
America’s solicitation of customers provides a separate basis for withholding
residuals. 
        With respect to Cynergy’s defamation claim, although we agree with the
district court that Process America failed to demonstrate that its defamatory
statements were substantially true, we note that a determination of the merits of
this claim will not have an impact on Cynergy’s damages on this record. The
district court’s damages award, which accepted Cynergy’s expert’s methodology
and the data underlying his conclusions, was based on the overall rate of
merchant attrition due to Process America’s solicitation. No differentiation was
made between the damages Process America owed following its solicitation
(which, as discussed infra, breached the ISO Agreement) and the damages
resulting from Process America’s defamation. The district court’s operative
assumption appears to have been that any defamatory statements for which
Process America could be held liable were made solely in connection with
Process America’s solicitation. There is, however, some record evidence which
suggests that Process America’s defamation might have caused abnormal
attrition of merchants from Cynergy’s Portfolio which we understand to be
distinct from the abnormal attrition caused by Process America’s direct
solicitation (via defamatory means or otherwise) of Cynergy’s merchants. See J.A.
844, 848 (August 2011 e‐mails from third‐party companies to Cynergy’s
merchants referencing Cynergy’s allegedly recent bankruptcy and unstable
financial posture). Because neither party has argued on appeal that Cynergy’s
expert’s calculations were incorrect because they failed to make this distinction,
we need not address this issue or Cynergy’s defamation claim further.

                                         13
I.    Contract Interpretation Issues

      The district court entered judgment on all matters relating to liability on

summary judgment or in limine.3 We review a district court’s grant of summary

judgment de novo. Bryant v. Maffucci, 923 F.2d 979, 982 (2d Cir. 1991). “Summary

judgment is proper ‘if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.’”

Zaretsky v. William Goldberg Diamond Corp., 820 F.3d 513, 519 (2d Cir. 2016),

quoting Fed. R. Civ. P. 56(a). 

      New York law governs the ISO Agreement, pursuant to its choice‐of‐law

provision. In interpreting a contract under New York law, “words and phrases . .

. should be given their plain meaning, and the contract should be construed so as

to give full meaning and effect to all of its provisions.” Olin Corp. v. Am. Home

Assurance Co., 704 F.3d 89, 99 (2d Cir. 2012) (internal quotation marks omitted).

“An interpretation of a contract that has the effect of rendering at least one clause

superfluous or meaningless is not preferred and will be avoided if possible.”

LaSalle Bank Nat’l Ass’n v. Nomura Asset Capital Corp., 424 F.3d 195, 206 (2d Cir.

2005) (alterations and internal quotation marks omitted). 


3
  The motion in limine was framed as a motion for summary judgment, and we
apply the same standards as we would to a motion for summary judgment. See
Parker v. Sony Pictures Entm’t, Inc., 260 F.3d 100, 111 (2d Cir. 2001).

                                         14
      A.    The Portfolio

      The parties both contend that under the unambiguous terms of the ISO

Agreement, they owned the Portfolio at the time that Process America solicited

merchants to switch to another processor, to whom Process America ultimately

sold approximately 25% of the Portfolio. Section 2.6 of the ISO Agreement,

entitled “Ownership of Merchant Agreements,” governs the process of

transferring and selling the merchant accounts. Section 2.6 provides: 

            A. Ownership. The parties agree that upon execution of
            this Agreement, throughout the Initial Term, and until
            the Ownership Trigger Date, Cynergy Data shall own
            and have all rights to the Merchant Agreements. On the
            Ownership Trigger Date, ownership of the Merchant
            Agreements will vest in [Process America]. The
            “Ownership Trigger Date” means anytime after the
            Initial Term, and the first day of the month following
            the month in which all of the Ownership Trigger Events
            are satisfied. An Ownership Trigger Event will be
            deemed satisfied immediately upon its occurrence.
            “Ownership Trigger Events” will occur [when Process
            America meets certain benchmarks] . . . . Upon
            satisfaction of the conditions set forth in Section 2.6.B, both
            parties shall execute an asset transfer agreement reasonably
            satisfactory to both parties pursuant to which ownership
            rights in Merchants will be transferred from Cynergy Data to
            [Process America] for nominal consideration.

            B. Transfer of Merchants. At any time while this
            Agreement is in effect and after the Ownership Trigger


                                                 15
            Date, [Process America] may move all or any portion of
            the Merchants to a third party credit card processor,
            subject to all of the following: i) [Process America]
            grants to Cynergy Data a right of first refusal on the
            Merchant portfolio. . . . ii) [Process America] shall pay to
            Cynergy Data an exit fee equal to the average monthly
            revenue derived by Cynergy Data over the most recent
            3 month period, excluding the month of December,
            attributable to the Merchant Agreements to be
            transferred multiplied by the greater of either a) the
            multiple figure offered by the third party, or b) 30. iii)
            The execution of an assignment agreement between
            Cynergy Data, [Moneris], and the new credit card
            processor containing terms typical of such a transaction
            and satisfactory to [Moneris] and Cynergy Data. Upon
            satisfaction of i) and ii) and iii), Cynergy Data will
            cooperate in transferring the Merchant Agreements to
            the third party designated by [Process America]. . . .

J.A. 202‐03 (emphasis added). The non‐solicitation clause in Section 3.8 of the ISO

Agreement additionally provides that:

            Except as otherwise provided in Section 2.6.B, during the
            term of this Agreement and for 5 years after termination
            of this Agreement . . . , [Process America] . . . will not
            directly or indirectly solicit or endeavor to obtain as a
            customer for credit or debit card processing services, or
            contract with, any Merchant [who has entered into a
            merchant agreement with Cynergy] for credit or debit
            card processing services.

J.A. 204 (emphasis added). Section 7.11 of the ISO Agreement further provides

that both Section 2.6 and Section 3.8 survive termination of the Agreement.


                                        16
       It is undisputed that Process America met the benchmarks required for an

Ownership Trigger Event, but did not comply with Section 2.6.B’s requirements

for transfer of the merchant accounts. Pointing to the language in Section 2.6.A

stating that “ownership of the [Portfolio] will vest in” Process America “[o]n the

Ownership Trigger Date,” which occurs after an Ownership Trigger Event is

satisfied, J.A. 202, Process America argues that ownership of the Portfolio

transferred as soon as it met as the benchmarks required for an Ownership

Trigger Event. Cynergy, in turn, references the last sentence of Section 2.6.A

which states that, upon satisfaction of the conditions set forth in Section 2.6.B,

“ownership rights” will be transferred “from Cynergy . . . to [Process America].”

Id. 

       The parties frame the dispute over those provisions as a question of

“ownership,” with the implication being that if Process America owned the

merchant agreements, the sale of the Portfolio would not constitute a breach of

contract and Cynergy’s “seizure” of the Portfolio would be a breach. The district

court resolved the apparently contradictory language by interpreting the term

“ownership” to mean the “right to exercise ownership and transfer ‘ownership

rights’ from Cynergy,” S.A. 62, rather than “full ownership,” S.A. 61.


                                          17
      We may resolve the instant appeal, however, by addressing a narrower

question than the generalized claim of ownership: whether the solicitation of

merchants, and transfer of a portion of the Portfolio to a third party, violate the

ISO Agreement which permits transfer only pursuant to Section 2.6.B, such that

Cynergy is entitled to damages based on the increased rate of attrition of

merchant accounts in the Portfolio. We conclude that it does. 

      Notwithstanding the ISO Agreement’s opaque treatment of the word

“ownership,” the Agreement contemplates only one method for transferring the

merchant agreements contained in the Portfolio to Process America and then to a

third party: compliance with Section 2.6.B. Process America has not identified,

nor have we found, any other contract provision that would allow for the transfer

of merchant agreements. 

      Section 2.6.B enumerates three conditions that must be satisfied before any

transfer may take place, including providing notice and the right of first refusal

to Cynergy, paying a substantial fee to Cynergy, and executing a new processing

agreement that satisfies both Cynergy and Moneris. Those requirements serve

both to provide Cynergy with substantial rights in the Portfolio, even after the

Ownership Trigger Date has passed, and to ensure continuity of service in


                                         18
processing bankcard transactions. Given Process America’s role in the processing

transaction generally – as a salesman and customer service provider, but not as a

processor of bankcard transactions – it is unsurprising that the contract includes

requirements intended to ensure continuity of service. The only real benefit that

Process America can derive from its claimed “ownership” of the Portfolio is the

right to sell it to a third‐party. Section 2.6.B describes that sale procedure, and

further provides Cynergy with substantial rights, including the right of first

refusal and the right to an exit fee, until the accounts are actually transferred. 

      Process America does not dispute that it did not comply, or attempt to

comply, with Section 2.6.B prior to soliciting merchants with the intention of

selling those accounts to a third party. Rather, it contends that, because Section

2.6.A survives termination of the agreement, it possessed an ownership interest

that also survived and therefore Cynergy’s purported “seizure” of the Portfolio

was wrongful. That argument suffers from two flaws. First, it ignores the fact

that, even assuming that Process America “owned” the Portfolio, it was

nevertheless a breach of contract to transfer the Portfolio to a different processor

without complying with Section 2.6.B. Second, it fails to acknowledge that

Section 3.8 flatly prohibits any solicitation of merchants who have contracts with


                                          19
Cynergy. As it is undisputed that the merchant accounts had not been transferred

to a third‐party prior to Process America’s solicitation, Cynergy still had

contracts with all of the solicited merchants and any contact with those

merchants was in breach of the ISO Agreement. 

      Our interpretation of Section 2.6 comports with the other provisions of the

ISO Agreement. Section 3.8 prohibits solicitation of merchants “[e]xcept as

otherwise provided in Section 2.6.B.” J.A. 204 (emphasis added). And, as Process

America itself argues, Section 7.11ʹs survival clause would allow it to transfer the

accounts post‐termination. See Appellant’s Br. 27.4 We thus conclude that Process

America’s solicitation of merchants, and sale of a portion of the Portfolio without

compliance with Section 2.6.B, constitutes a breach of contract, and that Process

America may be liable for the resulting increased attrition of merchants in the

Portfolio. 



4
  We note that Section 2.6.B begins by stating that Process America may transfer
accounts to a third‐party processor “[a]t any time while th[e ISO Agreement] is in
effect.” Process America does not argue that this language would preclude it
from transferring the Portfolio to a third party after the contract was terminated;
indeed, Process America points to an admission by Cynergy’s counsel that, “‘[i]f,
after termination, Process America had come to us and said we’re exercising
[Section 2.6.B], . . . I don’t think we could stop them.’” Appellant’s Br. 27, quoting
J.A. 328. 

                                          20
      B.     Excusal of Performance 

      Process America next argues that, even if the solicitation of merchants

would ordinarily be a breach of the non‐solicitation clause, it is excused from

performing its obligations under that provision as a result of Cynergy’s failure to

pay Process America residuals. We reject that argument.5 

      Under New York law, a party’s performance under a contract is excused

where the other party has substantially failed to perform its side of the bargain

or, synonymously, where that party has committed a material breach. See Hadden

v. Consol. Edison Co. of N.Y., 34 N.Y.2d 88, 96 n.9 (1974). Whether a failure to

perform constitutes a “material breach” turns on several factors, such as the

absolute and relative magnitude of default, its effect on the contract’s purpose,

willfulness, and the degree to which the injured party has benefitted under the



5
  Cynergy argues that this argument is waived because Process America failed to
raise it before the district court. We disagree. Although the issue was raised in a
portion of Process America’s opening brief relating to a tortious interference
claim, Process America expressly argued that: “[D]ue to Cynergy’s wrongful
withholding of Process America’s residuals, Process America was entitled to
solicit merchants and did not breach the ISO Agreement for any merchant
solicitations. In fact, merchant solicitation is considered damage mitigation for
which Cynergy is liable.” No. 12‐cv‐772, Doc. No. 126 at 33‐34 (citations omitted).
Process America also raised the issue in its reply brief. Furthermore, the district
court considered, and rejected, this argument on the merits.

                                          21
contract. Id. For a breach to be material, it must “go to the root of the agreement

between the parties.” Septembertide Publ’g, B.V. v. Stein & Day, Inc., 884 F.2d 675,

678 (2d Cir. 1989); see also Callanan v. Powers, 199 N.Y. 268, 284 (1910)

(“[Rescission] is not permitted for a slight, casual, or technical breach, but, as a

general rule, only for such as are material and willful, or, if not willful, so

substantial and fundamental as to strongly tend to defeat the object of the parties

in making the contract.”); Frank Felix Assocs., Ltd. v. Austin Drugs, Inc., 111 F.3d

284, 287‐89 (2d Cir. 1997).

      A partial breach may entitle the non‐breaching party to damages for the

breach, but does not entitle the party to simply to treat the contract as at an end.

See, e.g., Lovink v. Guilford Mills, Inc., 878 F.2d 584, 586 (2d Cir. 1989). “‘A partial

breach by one party . . . does not justify the other party’s subsequent failure to

perform; both parties may be guilty of breaches, each having a right to

damages.’” New Windsor Volunteer Ambulance Corps, Inc. v. Meyers, 442 F.3d 101,

117‐18 (2d Cir. 2006), quoting 4 Corbin on Contracts § 946, at 811 (1951). 

      Process America argues that Cynergy’s failure to pay residuals constitutes

a material breach that excuses it from its obligation not to solicit merchants. The

non‐solicitation clause, however, survives for a period of five years post‐


                                            22
termination, regardless of how the contract was terminated. Moreover, although

the failure to pay an agent may go to the “root” of the contract and could excuse

the agent from continuing to work for the principal, Cynergy’s breach occurred

after a lengthy period of performance and the non‐solicitation clause is a

prohibition rather than an affirmative obligation on Process America. Under

those circumstances, Cynergy’s failure to pay residuals is not so significant as to

constitute a material breach. Furthermore, Section 6.4 of the ISO Agreement

explicitly states that Process America is not entitled to residuals if Cynergy

terminates the ISO Agreement due to Process America’s material breach. Thus,

the ISO Agreement explicitly contemplates the situation that occurred here –

Cynergy’s unilateral withholding of residual payments. It is true that, as the

district court found, Cynergy was not entitled to do so under the particular

circumstances. Nonetheless, Cynergy’s attempt to exercise an express contractual

right does not constitute a material breach of the contract that would excuse non‐

performance of a separate obligation.

      Process America attempts to connect the non‐solicitation and continued

compensation provisions by arguing that the obligation to pay residuals and the

obligation not to solicit merchants are the only duties that survive termination


                                         23
and therefore necessarily show mutuality. But the agreement to perform certain

duties post‐termination is part of the bargained‐for exchange embodied in the

contract as a whole and cannot be viewed in isolation. The mere fact that both

provisions survive termination does not make them contingent on each other. 

         C.    Damages Cap

         Process America also contends that the district court erred both in

interpreting the limitation on Cynergy’s damages contained in the ISO

Agreement and in concluding, at the summary judgment stage, that the carve‐out

for willful misconduct did not apply. Section 4.6 of the ISO Agreement provides

that: 

               Except for the liability arising from gross negligence,
               recklessness, or willful misconduct, the total cumulative
               liability of Cynergy Data in the aggregate for damages
               arising from any breach of this Agreement or for any
               other claims under this Agreement, shall not exceed . . .
               fees derived by Cynergy Data . . . during the last 4
               months of this Agreement [which equals $300,818].

 J.A. 208. The district court found, and we agree, that the plain language of

Section 4.6 limits damages for Cynergy’s breach of contract to $300,818. 

         Process America argues that reading Section 4.6 to limit Cynergy’s liability

would render Section 6.4 of the ISO Agreement superfluous. That argument fails.


                                           24
Section 6.4 simply provides that termination of the ISO Agreement will not affect

Process America’s right to receive residuals, unless Cynergy terminates the ISO

Agreement “due to a material breach of the Agreement by [Process America].”

J.A. 210. But, as the district court observed, Section 6.4 says nothing about

damages; it merely establishes a substantive right (to continue receiving

residuals) for Process America. There is no contradiction between the two

provisions and thus no need to “harmonize” them, which, in Process America’s

view, would require us to simply ignore Section 4.6. We note that the interplay

between those two provisions does give Cynergy an incentive to stop paying

residuals where the payments owed would exceed the damages cap. But that is

the contract that the parties bargained for, and to the extent that Cynergy’s

decision to withhold residuals constituted willful misconduct, the damages cap

would not apply.

      Process America also contends that the district court erred in determining,

following a motion in limine, that Cynergy’s withholding of residuals was not

“gross negligence, recklessness, or willful misconduct,” J.A. 210, such that the

damages cap does not apply. Process America argues that it set forth sufficient

evidence of “willful misconduct” as to require a trial on that issue. 


                                         25
      New York courts have routinely enforced liability‐limitation provisions

when contracted by sophisticated parties, recognizing such clauses as a means of

allocating economic risk in the event that a contract is not fully performed.6 See,

e.g., Biotronik A.G. v. Conor Medsystems Ireland, Ltd., 22 N.Y.3d 799, 822 (2014);

Peluso v. Tauscher Cronacher Prof’l Eng’rs, P.C., 704 N.Y.S.2d 289, 290 (App. Div.

2nd Dep’t 2000); Scott v. Palermo, 649 N.Y.S.2d 289, 290‐91 (App. Div. 4th Dep’t

1996). In interpreting an exculpatory clause similar to Section 4.6, the New York

Court of Appeals stated: 

                    In excepting willful acts from defendant’s general
             immunity from liability . . . we think the parties
             intended to narrowly exclude from protection truly
             culpable, harmful conduct, not merely intentional
             nonperformance of the Agreement motivated by
             financial self‐ interest. . . . We, therefore, conclude that
             the term willful acts as used in this contract was
             intended by the parties to subsume conduct which is
             tortious in nature, i.e., wrongful conduct in which
             defendant willfully intends to inflict harm on plaintiff at
             least in part through the means of breaching the
             contract between the parties.

6
  Process America suggests that it was not a “sophisticated” party because it was
new to the merchant services industry and was unrepresented when it signed the
ISO Agreement. Even assuming that Process America was unrepresented,
Process America remains a “sophisticated” entity as the term is used in this
context. Business entities negotiating in a commercial setting do not warrant any
special solicitude as “unsophisticated” parties simply because they are new to a
particular industry and choose to forego representation by counsel. 

                                          26
Metro. Life Ins. Co. v. Noble Lowndes Int’l, Inc., 84 N.Y.2d 430, 438 (1994). The Court

of Appeals then observed that where repudiation of a contract was “motivated

exclusively by . . . economic self‐interest,” there was insufficient proof of any

intent to “inflict harm.” Id. at 439. Nonetheless, in interpreting exculpatory

clauses, courts should “endeavor to give the contract construction most equitable

to both parties” as “[l]anguage in contracts placing one party at the mercy of the

other is not favored by the courts.” Id. at 438 (alterations and internal quotation

marks omitted). 

      At least one appellate court in New York has since clarified that “economic

self‐interest” is not an “excuse [for] all manner of misconduct,” as “[e]conomic

self‐interest is the motivation for fraud, self‐dealing and breach of fiduciary

duty.” Banc of Am. Sec. LLC v. Solow Bldg. Co. II, 847 N.Y.S.2d 49, 55 (App. Div. 1st

Dep’t 2007) (citations omitted). Applying that principle to a case where a

landlord refused to review proposed modifications in order to extort a $6 million

payment from the plaintiff, the court indicated that misconduct that “extends

well beyond a simple breach of” contract may be excluded from an exculpatory




                                          27
provision. Id. at 56.7

       Even applying the more lenient definition of “willful misconduct” from

Solow, the district court did not err in holding that Process America failed to

submit sufficient evidence as to whether Cynergy’s breach was willful. Because

the ISO Agreement permitted Cynergy to terminate the ISO Agreement and

withhold residuals for certain breaches, to show that Cynergy’s conduct was

anything more than a right specifically reserved to it under the contract, Process

America must set forth some evidence that Cynergy did not believe it was

justified in terminating the Agreement, rendering Cynergy’s conduct – even if

falling below the level of “tortious” – wrongful. Before turning to Process

America’s evidence of willfulness, we discuss briefly the evidence relevant to

Cynergy’s assessment of whether Process America had, in fact, breached the

contract by maintaining a merchant reserve in violation of the Rules.




7
  The district court, as have other courts in this Circuit, treated Solow as
inconsistent with Noble Lowndes, at least insofar as Solow suggested that an
intentional breach, without more, could result in the non‐enforcement of an
exculpatory clause. S.A. 17; see also Five Star Dev. Resort Cmtys., LLC v. iStar RC
Paradise Valley, LLC, No. 09 Civ. 2085, 2012 WL 4119561, at *5 (S.D.N.Y. Sept. 18,
2012). We need not resolve any potential conflict between Solow and Lowndes,
however, because Solow provides little support for Process America’s argument
that Cynergy’s breach was willful.

                                         28
      The district court concluded that CRIP, as a merchant reserve, was a

material breach of contract, but did not justify Cynergy’s termination of the

contract without notice. The court therefore concluded that Cynergy’s breach

resulted solely from its failure to give notice and an opportunity to cure, which

the district court described as “technical” in nature. S.A. 17. We do not reach the

question of whether CRIP was a material breach of contract in this opinion. But,

even assuming that the district court erred in granting summary judgment

because there was a question of fact as to whether CRIP was funded out of

Process America’s own residuals, Cynergy would certainly be entitled to believe

that CRIP involved a merchant reserve. The form Process America used to sign

merchants up for CRIP is entitled “Merchant Reserve Acknowledgment” and

describes the money used to fund CRIP as a “reserve,” J.A. 1743.8 Moreover, it is

clear that Moneris considered CRIP to be a merchant reserve. Therefore, whether

or not there was a material breach, the undisputed facts show that Cynergy

would have been justified in believing one had occurred.



8
  We note that while the forms were unambiguous in describing CRIP as a
merchant reserve, the question at issue in determining whether CRIP was a
material breach of contract is not how Process America described the program in
its contracts with merchants, but rather how Process America actually funded it.
The enrollment contracts are not necessarily dispositive in that regard. 

                                         29
      Process America identifies the following as the principal evidence of

willfulness: (1) evidence that Old Cynergy was aware of CRIP and Cynergy later

denied knowledge of CRIP in its communications with Moneris; (2) the delay

between Cynergy’s receipt of the letter from Moneris regarding CRIP and when

Cynergy informed Process America that CRIP was a material breach; (3) an email

exchange in which Cynergy executives sought to “intercept” merchants severing

their contracts with Cynergy, J.A. 2635; and (4) a sworn statement from Alyssa B.

Klausner, Process America’s attorney, that Cynergy’s General Counsel stated that

the reason for withholding residuals was to “break” Process America. J.A. 2598‐

99.

      None of this evidence is sufficient to raise a triable question of fact as to

whether Cynergy’s conduct “extend[ed] well beyond a simple breach of the

[contract],” Solow, 847 N.Y.S.2d at 56 (emphasis added), let alone evidence that

Cynergy “willfully intend[ed] to inflict harm on [Process America] at least in part

through the means of breaching the contract between the parties.” Noble Lowndes,

84 N.Y. at 438. Evidence that Cynergy knew about CRIP prior to termination, and

later concealed its knowledge from Moneris, does not suggest that Cynergy did

not believe it was justified in terminating the contract because of CRIP,



                                          30
particularly as the event precipitating the termination was a letter from Moneris

to Cynergy describing CRIP as a merchant reserve and requesting that Cynergy

terminate Process America as an ISO. The fact that Cynergy waited a month after

receiving the letter before informing Process America of the termination is

similarly irrelevant. 

      The internal email in which Cynergy sought to “intercept” merchants

canceling their contract, sent just weeks after Cynergy terminated the contract,

also fails to support Process America’s position. In that email, Cynergy’s Chief

Operating Officer instructed Cynergy personnel in the retention department: 

             Take a look at all [Process America] cancels for the last 3
             months and see if any good ones got away. We
             cancelled [Process America’s] contract and are holding
             their residuals so it’s likely they will move a lot of
             accounts. Let’s try to intercept them if we can. Once
             they cancel . . . it’s open game.

J.A. 2635. But that email was in response to a message from a Cynergy employee

stating that Process America had told a merchant that Cynergy was “bankrupt”

and “stealing money” from the merchant reserves. J.A. 2636. In that context, no

misfeasance can be inferred from the COO’s instruction to Cynergy personnel to

“intercept” merchants canceling accounts with Cynergy who may have been told

false things about Cynergy’s business practices and financial stability.

                                         31
         The only evidence that Process America set forth that would suggest that

Cynergy did not believe it was entitled to cancel the contract is an oral statement,

relayed in a sworn affidavit by Klausner, that Cynergy was withholding reserves

to “break” Process America. With respect to that statement, the affidavit states in

full: 

               I continued to negotiate with Ms. Corvino [Cynergy’s
               General Counsel] in the [months after termination] to
               resolve the dispute between Cynergy and Process
               America regarding whether CRIP was a breach and
               under what circumstances Cynergy would pay the
               residuals that it was improperly withholding from
               Process America. It became clear that [Cynergy] was
               intent on permanently disrupting Process America’s
               ability to do business and Ms. Corvino went as far as to
               admit to me that she and [Cynergy] were withholding
               the residuals from Process America in order to “break”
               Process America.

J.A. 2598‐99. The affidavit fails to describe the context in which the statement was

made, and quotes only a single word from the original statement. The only

indication that Cynergy was withholding residuals for any improper reason is

Klausner’s speculation as to Cynergy’s motives, which is insufficient to raise a

triable issue of fact. See, e.g., Res. Developers, Inc. v. Statue of Liberty‐Ellis Island

Found., Inc., 926 F.2d 134, 141 (2d Cir. 1991) (“We have not hesitated to affirm a



                                              32
summary judgment when the only proof proffered in opposition amounts to

nothing more than speculation and conjecture.”).

      Because Process America failed to provide any evidence that would raise a

genuine issue of material fact as to Cynergy’s basis for terminating the contract,

we agree with the district court that the carve‐out in Section 4.6 for willful

misconduct does not apply. 

II.   Calculation of Damages

      The district court held a bench trial limited solely to the issue of damages.

When reviewing a judgment following a bench trial, we review a district court’s

findings of fact for clear error and its conclusions of law de novo. Merck Eprova

AG v. Gnosis S.p.A., 760 F.3d 247, 255 (2d Cir. 2014). Under the clearly erroneous

standard, “the reviewing court must give due regard to the trial court’s

opportunity to judge the witnesses’ credibility.” Fed. R. Civ. P. 52(a)(6). “We are

not allowed to second‐guess the court’s credibility assessments,” and “[w]here

there are two permissible views of the evidence, the factfinder’s choice between

them cannot be clearly erroneous.” Diesel Props S.r.l. v. Greystone Bus. Credit II

LLC, 631 F.3d 42, 52 (2d Cir. 2011) (internal quotation marks omitted). 




                                          33
      Process America challenges the district court’s damages award principally

on two separate grounds. First, it contends that Cynergy failed to meet its burden

at trial to provide a stable foundation for its damages claim. Second, it argues

that the district court failed to reduce the award by the improperly withheld

residuals. We consider each argument in turn. 

      A.     Proof of Damages

      Proof of damages is an essential element of a claim for breach of contract

under New York law. See Harsco Corp. v. Segui, 91 F.3d 337, 348 (2d Cir. 1996). A

non‐breaching party “is entitled, as a matter of law, to recover market value

damages to the extent that they can be proven with reasonable certainty.”

Schonfeld v. Hilliard, 218 F.3d 164, 182 (2d Cir. 2000). Where, however, the non‐

breaching party has proven the fact of damages by a preponderance of the

evidence, “the burden of uncertainty as to the amount of damage is upon the

wrongdoer.” Contemporary Mission, Inc. v. Famous Music Corp., 557 F.2d 918, 926

(2d Cir. 1977); see also Tractebel Energy Mktg., Inc. v. AEP Power Mktg., Inc., 487

F.3d 89, 110 (2d Cir. 2007). Doubts are generally resolved against the party in

breach. Sir Speedy, Inc. v. L & P Graphics, Inc., 957 F.2d 1033, 1038 (2d Cir. 1992).

Therefore, a plaintiff need only show a “stable foundation for a reasonable

                                           34
estimate” of the damages incurred as a result of the breach. Freund v. Washington

Square Press, Inc., 34 N.Y.2d 379, 383 (1974). At that point, the burden of any

uncertainty as to the amount of damages is on the breaching party. See Boyce v.

Soundview Tech. Grp., Inc., 464 F.3d 376, 392 (2d Cir. 2006). 

      Process America argues that Cynergy failed to meet this burden at trial

because Cynergy’s expert relied on flawed methodology and Cynergy failed to

prove that Process America’s solicitation caused merchants to terminate their

contracts with Cynergy. Crediting the testimony of Cynergy’s expert, the district

court rejected these arguments. The district court calculated damages by

comparing a normal attrition rate – the rate at which merchants ceased using

Cynergy’s services – to the post‐solicitation attrition rate, and revenue generated

by the Portfolio before and after Process America’s solicitation. The district court

found that Process America solicited at least 214 of the 805 merchants in the

Portfolio; that solicitation was the cause of the increased attrition rate; and that

Cynergy was entitled to damages calculated by comparing the attrition rate pre‐

and post‐solicitation. We can find no clear error in the district court’s factual

findings. 




                                          35
      With respect to methodological errors, Process America primarily argues

that the testimony of Cynergy’s expert, Raymond Sobzcyk, was flawed because it

relied on a six‐month period for determining a normal attrition rate for Cynergy

rather than a twelve‐month period. Sobzcyk, however, testified that six months

was the “relevant” period, J.A. 2864, and Process America identifies no evidence,

as distinguished from its own briefing, that would indicate that reliance on a

twelve‐month is required to calculate a normalized attrition rate.9

      Process America also contends that Cynergy failed to show by a

preponderance of the evidence that solicitation caused the increased rate of

attrition. At trial, both Sobczyk and Process America’s expert testified regarding

causation. Sobcyzk testified that, although it is “very difficult to isolate

cause of attrition without a first‐level kind of inquiry to the merchant,” J.A.




9
  Process America argues that, had a twelve‐month period been used, the
normalized attrition rate would have been 55% (rather than the six‐month rate of
16%), compared to the post‐termination attrition rate of 79%. That twelve‐month
period, however, includes a review of merchant accounts by Cynergy’s new
management following Old Cynergy’s bankruptcy and sale that resulted in the
closure of a number of merchant accounts, and thus may be unreliable. We
further observe that Sobczyk’s expert report appears to have used a nine‐month
period for calculating the attrition rate, and found that the attrition rate was still
16% over that period.

                                          36
2809,10 he knew “of no other factors that would cause abnormal attrition in the

[P]ortfolio” following termination. J.A. 2814. Cynergy’s COO testified that there

was no increase in customer service calls following termination. The district court

credited that testimony, and found, in light of that testimony and the high

attrition rate, that Cynergy had met its burden in showing the “fact of damages,”

S.A. 5, as a result of Process America’s solicitation. Giving appropriate deference

to the district court’s credibility findings and weighing of the evidence, that

finding was not clearly erroneous.

      Having concluded that Cynergy met its burden in showing the fact of

damages, doubts as to the amount of damages are resolved against the breaching

party. Acknowledging that it was unlikely that the entire increase in attrition

was, as a practical matter, due to Process America’s actions, the district court

nonetheless found that Process America had failed to show that any attrition was

caused by some other factor. That finding is also not clearly erroneous. 

      Process America’s expert, Adam Atlas, identified a number of other factors

that could have resulted in increased attrition. For example, he suggested that if

10
  Neither Sobczyk, nor Process America’s expert witness, attempted to survey
the merchants who terminated their contracts with Cynergy to determine the
cause. Sobczyk suggested that such surveys can be unreliable.

                                         37
Cynergy had rebranded the statements going out to merchants, merchants could

have chosen to switch processors. Atlas conceded, however, that he did not know

if Cynergy had actually changed its branding and was not aware of any merchant

that canceled its contract with Cynergy for that reason. He also testified that that

attrition may have occurred because “[t]he service to the merchants very likely

declined in quality because Cynergy Data acquired the portfolio for free and

therefore didn’t need to work hard to earn it or keep it.” J.A. 3557. Atlas

conceded again, however, that he had no knowledge of whether Cynergy’s

customer service had, in fact, decreased in quality, and this speculation is

inconsistent with the testimony credited by the district court that customer

service calls did not increase. Furthermore, neither Atlas, nor any other Process

America witness, provided any alternative damages calculation apart from

suggesting that no damages could be attributed to Process America’s solicitation.

In short, none of the evidence proffered by Process America at trial or identified

on appeal casts doubt on the district court’s factual findings. 

      Accordingly, we affirm the district court’s damages calculation to the

extent that it attributes 100% of the increased attrition to Process America.




                                         38
      B.     Improperly‐Withheld Residuals

      Process America also contends that the damages calculation was erroneous

because it improperly included residuals that would have been paid to Process

America. We agree. 

      “Although the amount of recoverable damages is a question of fact, the

measure of damages upon which the factual computation is based is a question

of law.” Wolff & Munier, Inc. v. Whiting–Turner Contracting Co., 946 F.2d 1003,

1009 (2d Cir. 1991) (internal quotation marks omitted). “[D]amages for breach of

contract should put the plaintiff in the same economic position he would have

occupied had the breaching party performed the contract.” Oscar Gruss & Son,

Inc. v. Hollander, 337 F.3d 186, 196 (2d Cir. 2003). “In implementing this general

rule, we have stated that when computing damages for a defendant’s wrongful

conduct, ‘if any benefit or opportunity for benefit appears to have accrued to the

plaintiff because of the breach, a balance must be struck between benefit and loss,

and the defendant is only chargeable with the net loss.’” Indu Craft, Inc. v. Bank of

Baroda, 47 F.3d 490, 495 (2d Cir. 1995), quoting S & K Sales Co. v. Nike, Inc., 816

F.2d 843, 852 (2d Cir. 1987). Therefore, “revenues due a plaintiff because of a

breached contract must be offset by any amount plaintiff saved as a result of the

                                          39
breach,” including fixed and variable costs. Id. 

      The damages calculation set forth by Sobczyk, and adopted by the district

court, assumed that Cynergy was entitled to retain Process America’s residuals.

That assumption contradicts the district court’s unchallenged summary

judgment ruling that Cynergy was not entitled to withhold residuals because of

CRIP, which Cynergy maintains was the basis for the termination of the ISO

Agreement. Cynergy’s damages award must therefore account for the

compensation that should have been, but was not, paid to Process America. To

hold otherwise would put Cynergy in a better position than if the contract was

performed: rather than simply allowing Cynergy to recover its expected profit on

the contract, it would allow Cynergy to recover expected net revenue without

accounting for costs that would have been paid had the contract been fully

performed. The withholding of residuals is thus a “benefit . . . [that has] accrued

to [Cynergy] because of the breach,” and any “revenues due [to Cynergy] . . .

must be offset by any amount [Cynergy] saved as a result of the breach,” id.

      Our conclusion here does not contradict Section 4.6’s damages cap. That

cap limits only the amount of money that Cynergy may be required to pay as

damages for its own breach of contract. It does not, however, abrogate the basic

                                         40
rule of contract law that a party should receive as damages the expected value –

including lost benefits offset by saved costs – of the contract if fully performed.

We acknowledge that our conclusion has an effect similar to that of ignoring the

damages cap; however, that is solely due to the nature of Cynergy’s specific

breach, which essentially consisted of withholding compensation that should

have been paid (and thus saving costs), rather than to an interpretation of the

contract to exclude the damages cap.

      In response, Cynergy argues that, even if it was not permitted to withhold

residuals because of CRIP, Process America’s post‐termination solicitation of

merchants constitutes a second material breach that vitiates Process America’s

right to residuals and thus would support the district court’s damages award. We

disagree. 

      Section 6.4 requires Cynergy to continue paying Process America residuals

“unless the Agreement is terminated by Cynergy Data due to a material breach of

the Agreement by [Process America].” J.A. 210 (emphasis added). The

unambiguous language of the contract thus provides that Cynergy may withhold

residuals only where the material breach itself caused the termination. Cynergy

itself describes Process America’s solicitation as occurring post‐termination, see

                                         41
Appellee’s Br. 32, which – by definition – means that Cynergy did not

“terminate” the ISO Agreement because of improper post‐termination

solicitation. Furthermore, as Cynergy repeatedly argued below and on appeal, it

terminated the ISO Agreement because of CRIP – not because of solicitation.

Thus, if Cynergy was not entitled to withhold residuals because of CRIP (as the

district court held), Process America’s solicitation cannot provide a separate basis

for doing so. 

                                  CONCLUSION

      For the foregoing reasons, we AFFIRM the district court’s interim decisions

regarding Process America’s liability. With respect to the district court’s

calculation of damages, we VACATE the district court’s judgment and REMAND

for further proceedings consistent with this opinion. 




                                         42